UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUBIN PERALTA, JUNIOR RODRIGUEZ,
and SANTO MARTE,
                       Plaintiffs,                                  ORDER
             - against -
                                                              19 Civ. 1948 (PGG)
CHRISTIAN SHANKLIN,
                       Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference presently scheduled for December 12,

2019 is adjourned to January 9, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York. The Clerk of Court is

directed to send a copy of this order by certified mail to Plaintiff’s counsel. Any motion by

Plaintiff’s counsel to withdraw is to be submitted by December 24, 2019.


Dated: New York, New York
       December 11, 2019
